UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: June 30, 2009 Commission File Number: 000-17007 Republic First Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2486815 (State or other jurisdiction of IRS Employer Identification incorporation or organization) Number 50 South 16th Street, Philadelphia, Pennsylvania 19102 (Address of principal executive offices) (Zip code) 215-735-4422 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated Filer X Non-Accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES NO X APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 10,665,635 shares of Issuer’s Common Stock, par value $0.01 per share, issued and outstanding as of August 5, 2009 Page 1 TABLE OF CONTENTS Page Part I:Financial Information Item 1: Financial Statements (unaudited) 3 Item 2:Management’s Discussion and Analysis of Financial Condition and 25 Results of Operations Item 3:Quantitative and Qualitative Disclosures about Market Risk 41 Item 4:Controls and Procedures 41 Part II: Other Information Item 1: Legal Proceedings 42 Item 1A: Risk Factors 42 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3: Defaults Upon Senior Securities 42 Item 4: Submission of Matters to a Vote of Security Holders 42 Item 5: Other Information 42 Item 6: Exhibits 42 Signatures 43 2 PART I - FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December 31, 2008 4 Consolidated Statements of Operations for the three and six months ended June 30, 2009 and 2008 (unaudited) 5 Consolidated Statements of Changes in Shareholders’ Equity for the six months ended June 30, 2009 and 2008 (unaudited) 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 3 Republic First Bancorp, Inc. and Subsidiary Consolidated Balance Sheets
